30 Mich. App. 281 (1971)
185 N.W.2d 910
IN THE MATTER OF LITTON
Docket No. 9157.
Michigan Court of Appeals.
Decided January 29, 1971.
*282 Wilfred C. Rice, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Stewart H. Freeman, Assistant Attorney General, for defendant.
Before: McGREGOR, P.J., and T.M. BURNS and ANDREWS,[*] JJ.
PER CURIAM.
This matter is before this Court on petitioner's complaint for a writ of habeas corpus. He was convicted in the Recorder's Court in 1965 on a charge of assault with intent to do great bodily harm less than murder and sentenced to prison. On October 23, 1969, he was released on parole. On December 4, 1969, a parole violation warrant was issued charging him with having been in the company of a person possessing a deadly weapon and brandishing a weapon in a restaurant. After a hearing the parole board revoked his parole. He questions the action of the board upon the ground that a violation was not proved and the board failed to complete its hearing within 30 days after he was returned to prison.[1]
The statute requires that a hearing be conducted within the stated period. Stewart v. Department of Corrections, Parole Board (1969), 382 Mich. 474, 479. The hearing was held on December 29, 1969. At this hearing he was represented by counsel and sworn testimony, including petitioner's, was taken showing that he left the restaurant with a female companion whom he then knew possessed a .22-caliber revolver. This testimony was sufficient to establish a violation of the parole condition prohibiting him from being in the company of any person possessing a firearm.
*283 It thereupon became unnecessary to take further testimony with respect to the second alleged violation. Therefore, petitioner's claim that hearsay testimony was received concerning such alleged violation does not mitigate against the finding of the parole board concerning the proven violation.
The writ is denied.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  MCLA § 791.240a (Stat Ann 1970 Cum Supp § 28.2310[1]).